Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
     THIS SECURITIES PURCHASE AGREEMENT (this “Agreement” ), dated as of
February 24, 2009, by and between Alseres Pharmaceuticals, Inc., a Delaware
corporation with headquarters located at 239 South Street, Hopkinton, MA 01748
(the “Company” ), and Cato Holding Company, a North Carolina corporation dba
Cato BioVentures (the “Investor” ).
PREAMBLE
     A. The Company and the Investor are executing and delivering this Agreement
in reliance upon the exemption from registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “Securities Act” ), and Rule 506 of
Regulation D (“Regulation D” ) as promulgated by the United States Securities
and Exchange Commission (the “SEC” ) under the Securities Act.
     B. The Investor wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement (i) that aggregate number of
shares of the common stock, par value $0.01 per share, of the Company (the
“Common Stock” ), set forth on the Investor’s signature page to this Agreement
(which shall not be in excess of 200,000 shares of Common Stock and shall
collectively be referred to herein as the “Common Shares” ). The Company shall
in no event issue shares of Common Stock in excess of 19.99% of the then
outstanding Common Stock of the Company or to the Investor which would result in
the Investor beneficially owning more than 19.99% of the then outstanding Common
Stock of the Company immediately after the Closing (as defined below) unless the
Investor owned more than 19.99% of the outstanding Common Stock of the Company
immediately prior to the Closing.
     C. The purchase price for each Common Share to be issued at the Closing
shall be one dollar ($1.00) per share. The Common Shares are collectively
referred to herein as the “Securities.”
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor,
severally and not jointly, agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:
     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
     “Agreement” has the meaning set forth in the Preamble.

 



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than Saturday, Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in The State of New York are authorized or required by law
or other governmental action to close.
     “Closing” has the meaning set forth in the Section 2.1.
     “Closing Date” has the meaning set forth in Section 2.1.
     “Company” has the meaning set forth in the Preamble.
     “Company Counsel” means Wilmer Cutler Pickering Hale and Dorr LLP, counsel
to the Company.
     “Common Shares” has the meaning set forth in the Preamble.
     “Common Stock” has the meaning set forth in the Preamble.
     “Contingent Obligation” has the meaning set forth in Section 3.1(z).
     “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.
     “Disclosure Materials” has the meaning set forth in Section 3.1(f).
     “Environmental Laws” has the meaning set forth in Section 3.1(cc).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “FINRA” has the meaning set forth in Section 3.2(c).
     “GAAP” has the meaning set forth in Section 3.1(f).
     “Hazardous Materials” has the meaning set forth in Section 3.1(cc).
     “Indebtedness” has the meaning set forth in Section 3.1(z).
     “Indemnified Party” has the meaning set forth in Section 6.4(c).
     “Indemnifying Party” has the meaning set forth in Section 6.4(c).
     “Intellectual Property Rights” has the meaning set forth in Section 3.1(s).
     “Investor” has the meaning set forth in the Preamble.
     “Lien” means any lien, charge, claim, security interest, encumbrance, right
of first refusal or other restriction.
     “Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.

-2-



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means (i) a material adverse effect on the
results of operations, assets, business or financial condition of the Company
and the Subsidiaries taken as a whole on a consolidated basis or (ii) material
and adverse impairment of the Company’s ability to perform its obligations this
Agreement, provided, that none of the following alone shall be deemed, in and of
itself, to constitute a Material Adverse Effect: (i) a change in the market
price or trading volume of the Common Stock or (ii) changes in general economic
conditions or changes affecting the industry in which the Company operates
generally (as opposed to Company-specific changes) so long as such changes do
not have a disproportionate effect on the Company and its Subsidiaries taken as
a whole.
     “Material Permits” has the meaning set forth in Section 3.1(u).
     “Options” means any outstanding rights, warrants or options to subscribe
for or purchase Common Stock or Convertible Securities.
     “Person” has the meaning set forth in Section 3.1(z).
     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.
     “Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.
     “Registrable Securities” means the Common Shares issued or issuable
pursuant to this Agreement, together with any securities issued or issuable upon
any stock split, dividend or other distribution, recapitalization or similar
event with respect to the foregoing.
     “Registration Statement” means each registration statement required to be
filed under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
     “Regulation D” has the meaning set forth in the Preamble.
     “Rule 144,” “Rule 172” , and “Rule 424” means Rule 144, and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
     “SEC” has the meaning set forth in the Preamble.

-3-



--------------------------------------------------------------------------------



 



     “SEC Reports” has the meaning set forth in Section 3.1(f).
     “Securities” has the meaning set forth in the Preamble.
     “Securities Act” has the meaning set forth in the Preamble.
     “Short Sales” has the meaning set forth in Section 3.2(i).
     “Subsidiary” has the meaning set forth in Section 3.1(a).
     “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market (other than the OTC Bulletin Board), or (ii) if the Common Stock
is not listed or quoted on a Trading Market (other than the OTC Bulletin Board),
a day on which the Common Stock is traded in the over-the-counter market, as
reported by the OTC Bulletin Board, or (iii) if the Common Stock is not listed
or quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.
     “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global
Market, the NASDAQ Capital Market or the OTC Bulletin Board on which the Common
Stock is listed or quoted for trading on the date in question.
     “Transaction” has the meaning set forth in Section 3.2(i).
     “Transfer Agent” means Continental Stock Transfer & Trust Company, or any
successor transfer agent for the Company.
ARTICLE II
PURCHASE AND SALE
     2.1 Closing. Subject to the terms and conditions of this Agreement, the
closing (the “Closing” ) of the sale and purchase of the Common Shares under
this Agreement shall take place on the third business day after which all
conditions for the Closing have been satisfied or are capable of being
satisfied, or such other date as agreed to by the Company and the Investor (the
“Closing Date” ) at 10:00 a.m., at the offices of Company Counsel, or at such
other times and places as shall be mutually agreed to by the Company and the
Investor.
     2.2 Closing Deliveries.
          (a) At the Closing, the Company shall deliver or cause to be delivered
to the Investor the following:
               (i) evidence of a direct registration account in the Investor’s
name as set forth on the Investor’s signature page to this Agreement, and the
deposit, by direct registration, into such account of the number of Common
Shares purchased by the Investor;

-4-



--------------------------------------------------------------------------------



 



               (ii) a certificate of the Secretary of the Company, dated as of
the Closing Date, (a) certifying the resolutions adopted by the Board of
Directors of the Company approving the transactions contemplated by this
Agreement and the issuance of the Securities, (b) certifying as to the
certificate of incorporation, as amended and by-laws of the Company and
(c) certifying as to the signatures and authority of persons signing this
Agreement and related documents on behalf of the Company; and
               (iii) a certificate of the Chief Executive Officer or Chief
Financial Officer of the Company, dated as of the Closing Date, certifying to
the fulfillment of the conditions specified in Section 5.1(a) and (b).
          (b) At the Closing, the Investor shall deliver or cause to be
delivered to the Company the purchase price, which shall be in the form of the
Investor’s written cancellation of that portion of the Company’s indebtedness to
the Investor equal to the purchase price, as set forth on the Investor’s
signature page to this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor as follows (which representations and
warranties shall be deemed to apply, where appropriate, to each Subsidiary of
the Company):
          (a) Subsidiaries. The Company owns or controls, directly or
indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any Lien, and all issued and outstanding shares of
capital stock or comparable equity interest of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights. The Company owns or controls, directly or indirectly, only the following
corporations, partnerships, limited liability partnerships, limited liability
companies, associations or other entities: (i) Acumed Pharmaceuticals, Inc., a
Delaware corporation, (ii) Ara Pharmaceuticals, Inc., a Delaware corporation,
(iii) Boston Life Sciences International, Inc., a Delaware corporation,
(iv) Coda Pharmaceuticals, Inc., a Delaware corporation, (v) Neurobiologics,
Inc., a Delaware corporation and (vi) ProCell Pharmaceuticals, Inc., a Delaware
corporation (each, a “Subsidiary” ).
          (b) Organization and Qualification. The Company and each Subsidiary is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, with the requisite power and authority
to own and occupy its properties and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate of incorporation or bylaws. The Company
and each Subsidiary is duly qualified to do business and is in good standing as
a foreign corporation in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

-5-



--------------------------------------------------------------------------------



 



          (c) Authorization; Enforcement. The Company has the requisite
corporate authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Company and no
further consent or action is required by the Company, its Board of Directors or
its stockholders. The Agreement has been (or upon delivery will be) duly
executed by the Company and, assuming the due authorization, execution and
delivery by the other parties thereof, is, or when delivered in accordance with
the terms hereof, will constitute, the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
          (d) No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not, and will not, (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate of incorporation or
bylaws, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company or Subsidiary debt or otherwise) or
other agreement to which the Company or any Subsidiary is a party or by which
any property or asset of the Company or any Subsidiary are bound, or affected,
except to the extent that such conflict, default, termination, amendment,
acceleration or cancellation right would not reasonably be expected to have a
Material Adverse Effect, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or any Subsidiary is
subject (including, assuming the accuracy of the representations and warranties
of the Investor set forth in Section 3.2 hereof, federal and state securities
laws and regulations and the rules and regulations of any self-regulatory
organization to which the Company or its securities are subject), or by which
any property or asset of the Company or any Subsidiary is bound or affected,
except to the extent that such violation would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
          (e) The Securities. The Securities are duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens and will not
be subject to preemptive or similar rights of stockholders (other than those
provided for in this Agreement).
          (f) SEC Reports; Financial Statements. The Company has filed all
documents required to be filed by it under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the twelve months preceding the date
hereof on a timely basis or has received a valid extension of such time of
filing and has filed any such documents prior to the expiration of any such
extension and has filed all documents required to be filed by it under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding

-6-



--------------------------------------------------------------------------------



 



the date hereof, such documents, together with any materials filed or furnished
by the Company under the Exchange Act, whether or not any such reports were
required being collectively referred to herein as the “SEC Reports” and,
together with this Agreement, the “Disclosure Materials” . As of their
respective dates (or, if amended or superseded by a filing prior to the Closing
Date, then on the date of such filing), the SEC Reports filed by the Company
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the SEC promulgated
thereunder, and none of the SEC Reports, when filed (or, if amended or
superseded by a filing prior to the Closing Date, then on the date of such
filing) by the Company, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing (or, if amended or superseded by a filing prior to
the Closing Date, then on the date of such filing). Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP” ), except as may be otherwise specified in such financial statements,
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP or may be condensed or summary statements, and
fairly present in all material respects the consolidated financial position of
the Company and its consolidated Subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments.
          (g) Capitalization. The authorized capital stock of the Company as of
January 31, 2009, consisted of 80,000,000 shares of Common Stock, of which
22,399,123 were issued and outstanding as of such date and 1,000,000 shares of
preferred stock, $.01 par value per share, of which 25,000 shares are designated
as Series A Convertible Preferred Stock, 500,000 shares are designated as
Series D Convertible Preferred Stock and 800 shares designated Series E
Convertible Preferred Stock, of which no shares were issued and outstanding as
of such date. All outstanding shares of capital stock are duly authorized,
validly issued, fully paid and nonassessable and have been issued in compliance
in all material respects with all applicable securities laws. Except as
disclosed in or contemplated the SEC Reports, the Company does not have
outstanding any other Options, script rights to subscribe to, calls or
commitments relating to, or securities, rights or obligations convertible into
or exercisable or exchangeable for, or entered into any agreement giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
Except as set forth in the SEC Reports, and except for customary adjustments as
a result of stock dividends, stock splits, combinations of shares,
reorganizations, recapitalizations, reclassifications or other similar events,
there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or in any agreement providing rights to security
holders) and the issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Investor) and will not result in a right of any holder of the Company’s
securities to adjust the exercise, conversion, exchange or reset price under
such securities.

-7-



--------------------------------------------------------------------------------



 



          (h) Material Changes; Undisclosed Events, Liabilities or Developments;
Solvency. Since the date of the latest audited financial statements included
within the SEC Reports, except as disclosed in the SEC Reports, (i) there has
been no event, occurrence or development that, individually or in the aggregate,
has had a Material Adverse Effect, (ii) the Company has not incurred any
material liabilities other than (A) trade payables and accrued expenses incurred
in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
SEC, (iii) the Company has not altered its method of accounting or changed its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders, in their capacities as such, or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company
stock-based plans. The Company has not taken any steps to seek protection
pursuant to any bankruptcy law nor does the Company have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so.
          (i) Absence of Litigation. Except as disclosed in the SEC Reports,
there is no action, suit, claim, or Proceeding, or, to the Company’s knowledge,
inquiry or investigation, before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against the Company or any Subsidiary that would,
individually or in the aggregate, have a Material Adverse Effect.
          (j) Compliance. Except as would not, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Effect,
(i) neither the Company nor any Subsidiary is in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received written notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) neither the Company nor any
Subsidiary is in violation of any order of any court, arbitrator or governmental
body, or (iii) neither the Company nor any Subsidiary is or has been in
violation of any statute, rule or regulation of any governmental authority.
          (k) Title to Assets. Neither the Company nor any Subsidiary owns real
property. The Company and each Subsidiary has good and marketable title in all
personal property owned by them that is material to the business of the Company
and each Subsidiary, in each case free and clear of all Liens, except for Liens
that do not, individually or in the aggregate, have or result in a Material
Adverse Effect. Any real property and facilities held under lease by the Company
or any Subsidiary is held by it under valid, subsisting and enforceable leases
of which the Company and each Subsidiary is in material compliance.
          (l) No General Solicitation. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or

-8-



--------------------------------------------------------------------------------



 



general advertising (within the meaning of Regulation D) in connection with the
offer or sale of the Securities.
          (m) Private Placement; Investment Company; U.S. Real Property Holding
Corporation. Neither the Company nor any of its Affiliates nor, any Person
acting on the Company’s behalf has, directly or indirectly, at any time within
the past six months, made any offer or sale of any security or solicitation of
any offer to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Securities as contemplated hereby or (ii) cause the offering of the Securities
pursuant to this Agreement to be integrated with prior offerings by the Company.
Assuming the accuracy of the representations and warranties of the Investor set
forth in Section 3.2, no registration under the Securities Act is required for
the offer and sale of the Securities by the Company to the Investor as
contemplated hereby. The sale and issuance of the Securities hereunder does not
contravene the rules and regulations of any Trading Market on which the Common
Stock is listed or quoted. The Company is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. The Company is not
required to be registered as a United States real property holding corporation
within the meaning of the Foreign Investment in Real Property Tax Act of 1980.
          (n) Listing and Maintenance Requirements. Except as set forth in the
SEC Reports, the Company has not, in the twelve months preceding the date
hereof, received notice (written or oral) from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market. Except as set forth in the SEC Reports, as of the date hereof there are
no proceedings pending or, to the Company’s knowledge, threatened against the
Company relating to the continued listing of its Common Stock.
          (o) Registration Rights. Other than as disclosed in the SEC Reports,
the Company has not granted or agreed to grant to any Person any rights
(including “piggy-back” registration rights) to have any securities of the
Company registered with the SEC or any other governmental authority that have
not expired or been satisfied or waived, other than to the Investor.
          (p) Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s charter documents or the laws of its state of incorporation
that is or could become applicable to the Investor as a result of the Investor
and the Company fulfilling their obligations or exercising their rights under
this Agreement, including, without limitation, as a result of the Company’s
issuance of the Securities and the Investor’s ownership of the Securities.
          (q) Disclosure. The Company confirms that neither it nor any of its
officers, directors or Affiliates, has provided the Investor or its agents or
counsel with any information that constitutes or might constitute material,
nonpublic information (other than the existence and terms of the issuance of
Securities, as contemplated by this Agreement). The Company

-9-



--------------------------------------------------------------------------------



 



understands and confirms that the Investor will rely on the foregoing
representations in effecting transactions in securities of the Company. To the
Company’s knowledge, except for the transactions contemplated by this Agreement,
no event or circumstance has occurred or information exists with respect to the
Company or any Subsidiary or their businesses, properties, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed. The Company acknowledges and agrees that the
Investor does not make nor has made any representations or warranties with
respect to the transactions contemplated hereby other than those set forth in
this Agreement.
          (r) Acknowledgment Regarding Investor’s Purchase of Securities. Based
upon the assumption that the transactions contemplated by this Agreement are
consummated in all material respects in conformity with this Agreement, the
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by the Investor or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to the Investor’s purchase of the
Securities. The Company further represents to the Investor that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation of the transactions contemplated hereby by the Company and its
advisors and representatives.
          (s) Patents and Trademarks. The Company and each Subsidiary owns, or
possesses adequate rights or licenses to use, all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(“Intellectual Property Rights ” ) necessary to conduct their respective
businesses as now conducted. None of the Company’s or any Subsidiary’s
Intellectual Property Rights have expired or terminated, or are expected to
expire or terminate within three years from the date of this Agreement. Neither
the Company nor any Subsidiary has received any written notice of, or have any
actual knowledge of, any infringement by the Company of Intellectual Property
Rights of any third party, that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. Except as disclosed in
the SEC Reports, there is no claim, action or proceeding being made or brought,
or to the knowledge of the Company, being threatened, against the Company or any
Subsidiary regarding its Intellectual Property Rights.
          (t) Insurance. The Company and each Subsidiary is insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as it believes are prudent and customary in the businesses and locations
in which the Company and each Subsidiary is engaged.
          (u) Regulatory Permits. The Company and each Subsidiary possesses all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as presently conducted and described in the SEC Reports
(“Material Permits ” ), except where the failure to possess such permits would
not, individually or in the aggregate, have or reasonably be expected to result

-10-



--------------------------------------------------------------------------------



 



in a Material Adverse Effect, and neither the Company nor any Subsidiary has
received any written notice of proceedings relating to the revocation or
modification of any Material Permit.
          (v) Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, no transaction has occurred between or among the Company, on
the one hand, and its Affiliates, officers or directors or any Affiliates of any
such officer or director, on the other hand, that is required to be disclosed
pursuant to Regulation S-K Item 404(a) that was not disclosed.
          (w) Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
          (x) Sarbanes-Oxley Act. The Company is in compliance in all material
respects with applicable requirements of the Sarbanes-Oxley Act of 2002 and
applicable rules and regulations promulgated by the SEC thereunder, except where
such noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.
          (y) Foreign Corrupt Practices. Neither the Company nor any Subsidiary
nor, to the knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or any Subsidiary has, in the
course of its actions for, or on behalf of, the Company (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee or
to any foreign or domestic political parties or campaigns from corporate funds;
(iii) violated or is in violation in any material respect of any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.
          (z) Indebtedness. Except as disclosed in the SEC Reports, neither the
Company nor any Subsidiary (i) has any outstanding Indebtedness (as defined
below), (ii) is in violation of any term of or is in default under any contract,
agreement or instrument relating to any Indebtedness, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect, and (iii) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is reasonably expected to have a
Material Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of
any Person means, without duplication (A) all indebtedness for borrowed money,
(B) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in

-11-



--------------------------------------------------------------------------------



 



connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through
(G) above; (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof.
          (aa) Employee Relations. Neither the Company nor any Subsidiary is a
party to any collective bargaining agreement or employs any member of a union.
The Company believes that its relations with its employees are as disclosed in
the SEC Reports. To the knowledge of the Company or any Subsidiary, no executive
officer of the Company or any Subsidiary is in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any Subsidiary to any liability with
respect to any of the foregoing matters.
          (bb) Labor Matters. The Company and each Subsidiary is in compliance
in all material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
          (cc) Environmental Laws. The Company and each Subsidiary (i) is in
compliance in all material respects with any and all Environmental Laws (as
hereinafter defined), (ii) has received all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses and (iii) is in compliance in all material respects with all terms
and conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or

-12-



--------------------------------------------------------------------------------



 



protection of human health or the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata),
including, without limitation, laws relating to emissions, discharges, releases
or threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials ” ) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
          (dd) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
          (ee) Tax Status. The Company and each Subsidiary (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.
          (ff) Certain Fees. No brokers’, finders’ or financial advisory fees or
commissions will be payable by the Company with respect to the transactions
contemplated by this Agreement.
     3.2 Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as follows:
          (a) Organization; Authority. The Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. The purchase by
the Investor of the Securities hereunder has been duly authorized by all
necessary corporate, partnership or other action on the part of the Investor.
This Agreement has been duly executed and delivered by the Investor and
constitutes the valid and binding obligation of the Investor, enforceable
against it in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

-13-



--------------------------------------------------------------------------------



 



          (b) No Public Sale or Distribution. The Investor is acquiring the
Common Shares in the ordinary course of business for its own account and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered under the Securities
Act or under an exemption from such registration and in compliance with
applicable federal and state securities laws, and the Investor does not have a
present intention to effect any distribution of the Securities to or through any
person or entity; provided, however, that by making the representations herein,
the Investor does not agree to hold any of the Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to a registration statement or an exemption
under the Securities Act.
          (c) Investor Status. At the time the Investor was offered the
Securities, it was, and as of the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act or a “qualified institutional
buyer” as defined in Rule 144A(a) under the Securities Act. The Investor is not
a registered broker dealer registered under Section 15(a) of the Exchange Act,
nor required to be registered as such, or a member of The Financial Industry
Regulatory Authority (“FINRA”) or an entity engaged in the business of being a
broker dealer. On or prior to the date of this Agreement, the Investor is not
affiliated with any broker dealer registered under Section 15(a) of the Exchange
Act, or a member of FINRA or an entity engaged in the business of being a broker
dealer.
          (d) General Solicitation. The Investor is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media, broadcast over television or radio, disseminated over the
Internet or presented at any seminar or any other general solicitation or
general advertisement.
          (e) Experience of the Investor. The Investor, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, including the risk of
total loss of the Investor’s investment, and has so evaluated the merits and
risks of such investment. The Investor understands that it must bear the
economic risk of this investment in the Securities indefinitely, and is able to
bear such risk and is able to afford a complete loss of such investment. The
Investor understands that the market price of the Common Stock can be volatile
and that no representation is being made as to the future value of the Common
Stock.
          (f) Access to Information. The Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded: (i) the opportunity to
ask such questions as it has deemed necessary of representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
(other than material non-public information) about the Company and each
Subsidiary and their respective financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment; and (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment. Neither such inquiries nor any other investigation

-14-



--------------------------------------------------------------------------------



 



conducted by or on behalf of the Investor or its representatives or counsel
shall modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained herein. The Investor acknowledges that
no third party has made or will make any representation or warranty to the
Investor regarding the adequacy or completeness for the Investor’s purpose of
the information the Investor has requested.
          (g) No Governmental Review. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
          (h) No Conflicts. The execution, delivery and performance by the
Investor of this Agreement and the consummation by the Investor of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of the Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Investor, except in the case of clauses (ii) and (iii)
above, for such that are not material and do not otherwise affect the ability of
the Investor to consummate the transactions contemplated hereby.
          (i) Prohibited Transactions; Confidentiality. The Investor, directly
or indirectly, has not and no Person acting on behalf of or pursuant to any
understanding with the Investor, has engaged in any purchases or sales in the
securities, including derivatives, of the Company (including, without
limitation, any Short Sales (a “Transaction ” ) involving any of the Company’s
securities) since the time that the Investor was first contacted by the Company
or any other Person regarding the investment in the Company contemplated by this
Agreement. The Investor covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with the Investor will engage, directly
or indirectly, in any Transactions in the securities of the Company (including
Short Sales) prior to the time the transactions contemplated by this Agreement
are publicly disclosed. “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
          (j) Restricted Securities. The Investor understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances and that the Company is
relying upon the truth and accuracy of, and the Investor’s compliance with,
representations, warranties, agreements, acknowledgements, understandings of the
Investor set forth herein in order to determine the availability of such
exemptions of the Investor and the eligibility of the Investor to acquire the
Securities.

-15-



--------------------------------------------------------------------------------



 



          (k) Legends. It is understood that, except as provided in
Section 4.1(b) of this Agreement, certificates evidencing such Securities may
bear the legend set forth in Section 4.1(b).
          (l) No Legal, Tax or Investment Advice. The Investor understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice. The Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities.
          (m) Offering Documents. The Investor understands that other than this
Agreement and the SEC Reports, no disclosure or offering document will be
provided or prepared in connection with the offer and sale of the Securities
contemplated hereby.
          (n) Restrictions on Securities. The Investor acknowledges that the
Company has represented that no action has been or will be taken in any
jurisdiction outside the United States by the Company that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issuance of the Securities, in any jurisdiction outside
the United States where action for that purpose is required. If the Investor is
located or domiciled outside the United States, it agrees to comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Securities or has in its possession or
distributes any offering material, in all cases at its own expense.
          (o) Acquiring Person. The Investor, after giving effect to the
transactions contemplated hereby, will not, either individually or with a group
(as defined in Section 13(d)(3) of the Exchange Act), be the beneficial owner of
15% or more of the Company’s outstanding Common Stock. For purposes of this
Section 3.2(o), beneficial ownership shall be determined pursuant to a
Rule 13d-3 under the Exchange Act.

-16-



--------------------------------------------------------------------------------



 



ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
     4.1 Transfer Restrictions.
     (a) The Investor covenants to the Company that the Securities will only be
disposed of pursuant to an effective registration statement under, and in
compliance with the requirements of, the Securities Act or pursuant to an
available exemption from the registration requirements of the Securities Act,
and in compliance with any applicable state securities laws. In connection with
any transfer of Securities other than a transfer (i) pursuant to an effective
registration statement or (ii) to the Company, or (iii) pursuant to Rule 144,
the Company may require the transferor to provide to the Company an opinion of
counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration under the Securities Act. Notwithstanding
the foregoing, the Company hereby consents to and agrees to register on the
books of the Company and with its Transfer Agent, without any such legal
opinion, any transfer of Securities by the Investor to an Affiliate of the
Investor, provided that the transferee certifies to the Company that it is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and
provided that such Affiliate does not request any removal of any existing
legends on any certificate evidencing the Securities.
     (b) The Investor agrees to the imprinting, until no longer required by this
Section 4.1(b), of the following legend on any certificate evidencing any of the
Securities, together with any additional legend required by (i) any applicable
state securities laws and (ii) any securities exchange upon which such
Securities may be listed:
“NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”
), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED,
SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS.”
Certificates evidencing the Common Shares shall not be required to contain such
legend or any other legend (i) while a registration statement (including the
Registration Statement) covering the resale of the Common Shares is effective
under the Securities Act and a prospectus meeting the requirements of Section 10
of the Securities Act is available with respect to such Common Shares,
(ii) following any sale of such Common Shares pursuant to Rule 144, or (iii) if
such Common Shares are eligible for sale under Rule 144(b)(1), or (iv) if such
legend is not required

-17-



--------------------------------------------------------------------------------



 



under applicable requirements of the Securities Act (including pronouncements
issued by the Staff of the SEC). At such time as a legend is no longer required
for certain Common Shares, the Company will, no later than three Trading Days
following the delivery by the Investor to the Company or the Company’s Transfer
Agent of a legended certificate representing such Common Shares, and a request
for legend removal, accompanied in the case of a request under
Section 4.1(c)(iv) by an opinion of counsel to the Investor, which counsel may
be Investor’s internal counsel, to the effect that such legend is not required,
deliver or cause to be delivered to the Investor a certificate representing such
Common Shares that is free from all restrictive and other legends. The Company
may not give instructions to any transfer agent of the Company that enlarge the
restrictions on transfer set forth in this Section 4.1(b).
     (c) The Company will not object to and shall permit (except as prohibited
by law) the Investor to pledge or grant a security interest in some or all of
the Securities in connection with a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement, and if required under the terms of such arrangement, the Company will
not object to and shall permit (except as prohibited by law) the Investor to
transfer pledged or secured Securities to the pledgees or secured parties.
Except as required by law, such a pledge or transfer would not be subject to
approval of the Company, no legal opinion of the pledgee, secured party or
pledgor shall be required in connection therewith (but such legal opinion shall
be required in connection with a subsequent transfer or foreclosure following
default by the Investor transferee of the pledge), and no notice shall be
required of such pledge. The Investor acknowledges that the Company shall not be
responsible for any pledges relating to, or the grant of any security interest
in, any of the Securities or for any agreement, understanding or arrangement
between the Investor and its pledgee or secured party. At the appropriate
Investor’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities, including the
preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders
thereunder. Provided that the Company is in compliance with the terms of this
Section 4.1(c), the Company’s indemnification obligations pursuant to
Section 6.4 shall not extend to any Proceeding or Losses arising out of or
related to this Section 4.1(c).
     4.2 Furnishing of Information. Until the date that the Investor owning
Common Shares may sell all of them under Rule 144 of the Securities Act (or any
successor provision), the Company covenants to use its reasonable best efforts
to timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act. The Company further covenants that
it will take such further action as any holder of Securities may reasonably
request, to the extent required from time to time to enable the Investor to sell
such Common Shares without registration under the Securities Act.
     4.3 Integration. The Company shall not, and shall use its reasonable best
efforts to ensure that no Affiliate thereof shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration

-18-



--------------------------------------------------------------------------------



 



under the Securities Act of the sale of the Securities to the Investor or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market.
     4.4 Securities Laws Disclosure; Publicity. Within four business days of the
Closing Date, the Company shall file a Current Report on Form 8-K with the SEC
describing the terms of the transactions contemplated by this Agreement and
including as exhibits to such Current Report on Form 8-K this Agreement
(including the name of the Investor and the amount of Securities purchased), in
the form required by the Exchange Act. Thereafter, the Company shall timely file
any filings and notices required by the SEC or applicable law with respect to
the transactions contemplated hereby and provide copies thereof to the Investor
promptly after filing. Except as herein provided, neither the Company nor any
Subsidiary shall publicly disclose the name of the Investor, or include the name
of the Investor in any press release without the prior written consent of the
Investor (which consent shall not be unreasonably withheld or delayed), unless
otherwise required by law, regulatory authority or Trading Market. Neither the
Company nor any Subsidiary shall, nor shall any of their respective officers,
directors, employees and agents, provide the Investor with any material
nonpublic information regarding the Company or any Subsidiary from and after the
issuance of the above referenced press release without the express written
consent of the Investor.
     4.5 FINRA Compliance. The Investor acknowledges that if it is a Registered
Representative (as defined by the FINRA) of a FINRA member firm, the Investor
must give such firm the notice required by the FINRA’s Rules of Fair Practice,
receipt of which must be acknowledged by such firm on the signature page hereof.
     4.6 No Sale of Securities. The Investor hereby covenants with the Company
not to make any sale of the Securities without (i) complying with the provisions
of this Agreement and (ii) satisfying the requirements of the Securities Act and
the rules and regulations promulgated thereunder. The Investor acknowledges that
there may occasionally be times when the Company determines that, subject to the
limitations of Section 6.1, it must suspend the use of the prospectus forming a
part of the Registration Statement until such time as an amendment to the
Registration Statement has been filed by the Company and declared effective by
the SEC, an appropriate report has been filed by the Company with the SEC
pursuant to the Exchange Act or until the Company has amended or supplemented
such prospectus. The Investor hereby covenants that it will not sell any
Securities pursuant to the Registration Statement during the period commencing
at the time at which the Company gives the Investor written notice of any
suspension of the use of the Registration Statement and ending at the time the
Company gives the Investor written notice that it may thereafter effect sales
pursuant to the Registration Statement.
     4.7 Treatment of Non-Public Information. The Investor covenants and agrees
with the Company (a) to hold the existence, terms and conditions of the
transactions contemplated by this Agreement in confidence and not to disclose
the same to any other person until such time as the Company files with the SEC a
Current Report on Form 8-K disclosing the offering or publicly announces the
offering, and (b) to hold all matters disclosed to it by the Company (other than
any matters included in the SEC Reports) in confidence and not to disclose the
same to any other person until such time as the Company files with the SEC a
report publicly disclosing such

-19-



--------------------------------------------------------------------------------



 



information. The Investor understands that the federal securities laws impose
restrictions on trading based on information regarding the transactions
contemplated by this Agreement.
ARTICLE V
CONDITIONS
     5.1 Conditions Precedent to the Obligations of the Investor. The obligation
of the Investor to purchase the Securities at Closing is subject to the
satisfaction or waiver by the Investor, at or before the Closing, of each of the
following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing as though made on and as
of such date (except for representations and warranties that speak as of a
specific date, which shall be true and correct in all material respects as of
such date).
          (b) Performance. The Company and each other Investor shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by it at or prior to the Closing.
          (c) No Suspensions of Trading in Common Stock; Listing. Trading in the
Common Stock shall not have been suspended by the SEC or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on a Trading Market.
          (d) Absence of Litigation. No action, suit or proceeding by or before
any court or any governmental body or authority, against the Company or any
Subsidiary or pertaining to the transactions contemplated by this Agreement or
their consummation, shall have been instituted on or before the Closing Date,
which action, suit or proceeding would, if determined adversely, have a Material
Adverse Effect.
          (e) Payment of Account Receivable. The Company shall have delivered to
Cato Research Ltd. a payment, by check or wire transfer, of $100,000 for certain
contract research and development services rendered to the Company by Cato
Research prior to the date of this Agreement.
     5.2 Conditions Precedent to the Obligations of the Company. The obligation
of the Company to sell the Securities at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Investor contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made on
and as of such date (except for representations and warranties that speak as of
a specific date, which shall be true and correct in all material respects as of
such date); and

-20-



--------------------------------------------------------------------------------



 



          (b) Performance. The Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Investor at or prior to the Closing.
ARTICLE VI
REGISTRATION RIGHTS
     6.1 Incidental Registration.
     (a) If (but without any obligation to do so) the Company proposes to
register (including for this purpose a registration effected by the Company for
stockholders other than the Investor) any of its Common Stock under the
Securities Act in connection with the public offering of such securities solely
for cash (other than a registration on Form S-8 (or similar or successor form)
relating solely to the sale of securities to participants in a Company stock
plan or to other compensatory arrangements to the extent includable on Form S-8
(or similar or successor form), or a registration on Form S-4 (or similar or
successor form), it will, prior to such filing, give written notice to the
Investor of its intention to do so. Upon the written request of the Investor
given within 20 days after the Company provides such notice (which request shall
state the intended method of disposition of such Registrable Securities), the
Company shall use its commercially reasonable efforts to cause to be registered
under the Securities Act all of the Registrable Securities that the Investor has
requested to be registered; provided that (i) if such registration involves an
underwritten offering to the public, the Investor must sell its Registrable
Securities to the underwriters selected by the Company on the same terms and
conditions as apply to the Company or other selling stockholders; and (ii) if,
at any time after giving notice of the Company’s intention to register any
securities pursuant to this Section 6.1(a) and prior to the effective date of
the registration statement filed in connection with such registration, the
Company shall determine for any reason not to register such securities, the
Company shall give written notice to the Investor and, thereupon, shall be
relieved of its obligation to register any Registrable Securities in connection
with such registration. The Company shall have no obligation under this
Section 6.1(a) to make any offering of its securities, or to complete an
offering of its securities that it proposes to make.
     (b) If such registration involves an underwritten offering to the public,
if the managing underwriter of the underwritten offering shall inform the
Company by letter of the underwriter’s opinion that the number of Registrable
Securities requested to be included in such registration would, in its opinion,
materially adversely affect such offering, including the price at which such
securities can be sold, and the Company has so advised the Investor in writing,
then the Company shall include in such registration, to the extent of the number
that the Company is so advised can be sold in (or during the time of) such
offering, (i) first, all securities proposed by the Company to be sold for its
own account, then (ii) to the extent that the number of shares of Common Stock
proposed to be sold by the Company or the Investor pursuant to Section 6.1(a) is
less than the number of shares of Common Stock that the Company has been advised
can be sold in such offering without having the material adverse effect referred
to above, such

-21-



--------------------------------------------------------------------------------



 



Registrable Securities requested by the Investor to be included in such
registration pursuant to this Section 6.
     (c) Notwithstanding the foregoing, the Company shall not be required,
pursuant to Section 6.1, to include any Registrable Securities in a registration
statement if, as of the date the Company intends to file such registration
statement with the Securities and Exchange Commission, such Registrable
Securities can then be sold pursuant to Rule 144(b)(1)(i) under the Securities
Act.
     6.2 Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:
     (a)  Not less than three Trading Days prior to the filing of the
Registration Statement or any related Prospectus or any amendment or supplement
thereto, (i) furnish to the Investor or its counsel copies of all such documents
proposed to be filed, and (ii) cause the Company’s officers and directors,
counsel and independent certified public accountants to respond to such
inquiries as shall be necessary, in the reasonable opinion of counsel, to
conduct a reasonable investigation within the meaning of the Securities Act.
     (b)    (i) Subject to Section 6.2(c), (ii) cause the related Prospectus to
be amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; (iii) respond as
promptly as reasonably possible to any comments received from the SEC with
respect to the Registration Statement or any amendment thereto; and (iv) comply
in all material respects with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement during the offering.
     (c) Notify the Investor as promptly as reasonably possible, and if
requested by the Investor confirm such notice in writing no later than two
Trading Days thereafter, of any of the following events: (i) the SEC notifies
the Company whether there will be a “review” of any Registration Statement;
(ii) the SEC comments in writing on any Registration Statement; (iii) any
Registration Statement or any post-effective amendment is declared effective;
(iv) the SEC or any other federal or state governmental authority requests any
amendment or supplement to any Registration Statement or Prospectus or requests
additional information related thereto; (v) the SEC issues any stop order
suspending the effectiveness of any Registration Statement or initiates any
Proceedings for that purpose; (vi) the Company receives notice of any suspension
of the qualification or exemption from qualification of any Registrable
Securities for sale in any jurisdiction, or the initiation or threat of any
Proceeding for such purpose; or (vii) the financial statements included in any
Registration Statement become ineligible for inclusion therein or any statement
made in any Registration Statement or related Prospectus or any document
incorporated or deemed to be incorporated therein by reference is untrue in any
material respect or any revision to a Registration Statement, related Prospectus
or other document is required so that it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the

-22-



--------------------------------------------------------------------------------



 



statements therein, in light of the circumstances under which they were made,
not misleading.
     (d) Furnish to the Investor, without charge at least one conformed copy of
the Registration Statement and each amendment thereto, including financial
statements and schedules, and all exhibits to the extent requested by such
person (excluding those previously furnished or incorporated by reference)
promptly after the filing of such documents with the SEC.
     (e)   Promptly deliver to the Investor, without charge, as many copies of
the Prospectus or Prospectuses (including each form of prospectus) related to
the Registration Statement and each amendment or supplement thereto as it may
reasonably request.
     (f) Upon any sale of Registrable Securities pursuant to the Registration
Statement for the account of the Investor, cooperate with the Investor to
facilitate the timely preparation and delivery of certificates representing such
Registrable Securities to be delivered to a transferee pursuant to a
Registration Statement, which certificates shall be free, to the extent
permitted by this Agreement and under law, of all restrictive legends, and to
enable such certificates to be in such denominations and registered in such
names as the Investor may reasonably request; provided, that, the delivery of
such certificates shall be subject to the payment by the Investor of any
transfer taxes, if applicable.
     (g) Comply in all material respects with all rules and regulations of the
SEC with respect to the Registration Statement and the disposition of all
Registrable Securities covered by the Registration Statement.
     6.3 Registration Expenses. The Company shall pay all fees and expenses
incident to the performance of or compliance with Article VI of this Agreement
by the Company, including without limitation (a) all registration and filing
fees and expenses, including without limitation those related to filings with
the SEC, any Trading Market and in connection with applicable state securities
or Blue Sky laws, (b) printing expenses (including without limitation expenses
of printing certificates for Registrable Securities), (c) messenger, telephone
and delivery expenses, (d) fees and disbursements of counsel for the Company,
(e) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement, and
(f) all listing fees to be paid by the Company to the Trading Market.
     6.4 Indemnification
          (a) Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless the Investor, or
its officers, directors, partners, members, agents and employees, each Person
who controls any the Investor (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
partners, members, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all Losses
(as

-23-



--------------------------------------------------------------------------------



 



determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review), as incurred, arising out of or relating to (i) any
misrepresentation or breach of any representation or warranty made by the
Company in this Agreement or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or any other certificate,
instrument or document contemplated hereby or thereby or (iii) any untrue
statement of a material fact contained in the Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto,
or arising out of or relating to any omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading; provided however that
the Company will not be liable in any such case to the extent that (A) such
untrue statements or omissions are based solely upon information regarding the
Investor furnished in writing to the Company by the Investor for use therein, or
to the extent that such information relates to the Investor or the Investor’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved by the Investor in writing expressly for use in the
Registration Statement, (B) the failure of the Investor to comply with the
covenants and agreements contained in Section 4.7 of this Agreement with respect
to resale of Registrable Securities, or (C) with respect to any prospectus, an
untrue statement or omission of material fact contained in such prospectus that
was corrected on a timely basis in the prospectus, as then amended or
supplemented, if such corrected prospectus was timely made available by the
Company to the Investor, and the Investor seeking indemnity hereunder was
advised in writing not to use the incorrect prospectus prior to the use giving
rise to Losses.
          (b) Indemnification by the Investor. The Investor shall indemnify and
hold harmless the Company and its directors and officers, and each Person, if
any, that controlled the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, to the fullest extent
permitted by applicable law, from and against all Losses (as determined by a
court of competent jurisdiction in a final judgment not subject to appeal or
review), as incurred, arising out of or relating to any untrue statement of a
material fact contained in the Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto, or arising out of
or relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, but only to the extent that such untrue
statements or omissions are based solely upon information regarding the Investor
furnished in writing to the Company by the Investor for use therein. In no event
shall the liability of any selling Investor hereunder be greater in amount than
the dollar amount of the net proceeds received by the Investor upon the sale of
the Registrable Securities giving rise to such indemnification obligation.
          (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the

-24-



--------------------------------------------------------------------------------



 



Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
     An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of
separate counsel shall be at the expense of the Indemnifying Party). It shall be
understood, however, that the Indemnifying Party shall not, in connection with
any one such Proceeding (including separate Proceedings that have been or will
be consolidated before a single judge) be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified
Parties, which firm shall be appointed by a majority of the Indemnified Parties.
The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld or delayed. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.
     All reasonable fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section 6.4) shall be paid to the Indemnified Party, as
incurred, within 20 Trading Days of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder; provided, that the
Indemnifying Party may require such Indemnified Party to undertake to reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification hereunder).
          (d) Contribution. If a claim for indemnification under Section 6.4(a)
or  (b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue statement of a material fact or omission of a material
fact, has

-25-



--------------------------------------------------------------------------------



 



been taken or made by, or relates to information supplied by, such Indemnifying
Party or Indemnified Party, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 6.4(c),
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 6.4 was available to such party in accordance with its terms.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6.4(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.4(d), the Investor shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by the Investor from the sale of the
Registrable Securities subject to the Proceeding exceed the amount of any
damages that the Investor has otherwise been required to pay by reason of such
untrue statement or omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
     The indemnity and contribution agreements contained in this Section 6.4 are
in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
     6.5 Dispositions. The Investor agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement and shall sell its Registrable Securities in accordance with the Plan
of Distribution set forth in the Prospectus. The Investor further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 6.2(c)(v), (vi) or (vii), the Investor will
discontinue disposition of such Registrable Securities under the Registration
Statement until the Investor is advised in writing by the Company that the use
of the Prospectus, or amended Prospectus, as applicable, may be resumed. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. The Investor agrees that the removal of the restrictive legend from
certificates representing Securities as set forth in Section 4.1 is predicated
upon the Company’s reliance that the Investor will comply with the provisions of
this subsection. Both the Company and the Transfer Agent, and their respective
directors, officers, employees and agents, may rely on this subsection.
     6.6 Registration of Other Securities. Notwithstanding anything contained
herein to the contrary and for the avoidance of doubt, the parties hereto
acknowledge that (a) the Company has granted registration rights to other
security holders, and (b) any Registration Statement prepared, filed and made
effective under this Article VI may also cover the resale of securities held by
such security holders to the extent that the Company has an obligation to
register such securities under any of the agreements listed in the SEC Reports.
     6.7 Withdrawal of Registration Statement. After such Registrable Securities
can be sold pursuant to Rule 144(b)(1)(i) under the Securities Act, the Company
shall be entitled to

-26-



--------------------------------------------------------------------------------



 



withdraw the Registration Statement, and the Investor shall have no further
right to offer or sell any of the Registrable Securities pursuant to the
Registration Statement.

-27-



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
     7.1 Termination. This Agreement may be terminated by the Company or the
Investor, by written notice to the other party, if the Closing has not been
consummated by the third Trading Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).
     7.2 Fees and Expenses. Except as expressly set forth in this Agreement to
the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall be responsible for the payment
of any placement agent’s fees, financial advisory fees, or brokers’ commission
(other than for persons engaged by the Investor or its investment advisor)
relating to or arising out of the issuance of the Securities pursuant to this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the
applicable Securities.
     7.3 Entire Agreement. This Agreement contain the entire understanding of
the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company will execute and deliver to the Investor such further documents as may
be reasonably requested in order to give practical effect to the intention of
the parties under this Agreement.
     7.4 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in this Section 7.4  prior to 6:30
p.m. (Boston time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section 7.4 on
a day that is not a Trading Day or later than 6:30 p.m. (Boston time) on any
Trading Day, (c) the Trading Day following the date of deposit with a nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The addresses, facsimile numbers and
email addresses for such notices and communications are those set forth on the
signature pages hereof, or such other address or facsimile number as may be
designated in writing hereafter, in the same manner, by any such Person.
     7.5 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Investor or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any

-28-



--------------------------------------------------------------------------------



 



manner impair the exercise of any such right. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of Investor under Article VI may be given
by the Investor.
     7.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
     7.7 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor. The Investor may assign its
rights under this Agreement to any Person to whom the Investor assigns or
transfers any Securities, provided (i) such transferor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of (x) the name and address of such transferee or assignee
and (y) the Registrable Securities with respect to which such registration
rights are being transferred or assigned, (iii) following such transfer or
assignment, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, (iv) such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions hereof that apply to the “Investor”
and (v) such transfer shall have been made to an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D of the Securities Act and in
accordance with the applicable requirements of this Agreement and with all laws
applicable thereto.
     7.8 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnified Party is an intended third
party beneficiary of Section 6.4 and (in each case) may enforce the provisions
of such Section directly against the parties with obligations thereunder.
     7.9 Governing Law; Venue; Waiver of Jury Trial. THE CORPORATE LAWS OF THE
STATE OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE. THE COMPANY
AND INVESTOR HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE STATE OF DELAWARE FOR THE ADJUDICATION
OF ANY DISPUTE BROUGHT BY THE COMPANY OR THE INVESTOR HEREUNDER, IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF THIS AGREEMENT, AND HEREBY
IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING
BROUGHT BY THE COMPANY OR THE INVESTOR, ANY CLAIM THAT IT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER. EACH

-29-



--------------------------------------------------------------------------------



 



PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY
THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
THE COMPANY AND INVESTOR HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
     7.10 Survival. The representations and warranties, agreements and covenants
contained herein shall survive the Closing until the date that is one year after
the Closing Date (at which time they shall expire and be of no further force or
effect).
     7.11 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.
     7.12 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     7.13 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) this
Agreement, whenever the Investor exercises a right, election, demand or option
owed to the Investor by the Company under this Agreement and the Company does
not timely perform its related obligations within the periods therein provided,
then, prior to the performance by the Company of the Company’s related
obligation, the Investor may rescind or withdraw, in its sole discretion from
time to time upon written notice to the Company, any relevant notice, demand or
election in whole or in part without prejudice to its future actions and rights.
     7.14 Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new

-30-



--------------------------------------------------------------------------------



 



certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Securities.
     7.15 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Investor
and the Company will be entitled to seek specific performance under this
Agreement. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.
     7.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to the Investor hereunder or the Investor enforces or exercises its
rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
     7.17 Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in this Agreement to a number of shares or a price per share shall be
amended to appropriately account for such event.
     7.18 Independent Nature of Investor’s Obligations and Rights. The decision
of the Investor to purchase Securities pursuant to this Agreement has been made
by the Investor independently of any other Investor and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company which may have been made or
given by any other Investor or by any agent or employee of any other Investor.
[SIGNATURE PAGES TO FOLLOW]

-31-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

                  ALSERES PHARMACEUTICALS, INC.    
 
           
 
  By:   /s/ Kenneth L. Rice
 
Name: Kenneth L. Rice
Title: EVP & CFO    

     
 
  Address for Notice:
239 South Street
Hopkinton, MA 01748
Tel:   (508) 497-2360
Fax:   (508) 497-9964
Attn:   Chief Executive Officer

     
 
  With a copy to:
 
   
 
  Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, Massachusetts 02109
Tel  (617) 526-6439
Fax:  (617) 526-5000
Attn:  Philip Rossetti, Esq.

COMPANY SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



Investor Signature Page
     By its execution and delivery of this signature page, the undersigned
Investor hereby joins in and agrees to be bound by the terms and conditions of
the Securities Purchase Agreement dated as of February 24, 2009 (the “Purchase
Agreement”) by and among Alseres Pharmaceuticals, Inc. and the Investor (as
defined therein), as to the number of shares of Common Stock set forth below,
and authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

              Name of Investor:
 
            CATO HOLDING COMPANY
dba Cato BioVentures      
 
       
 
  By:   /s/ Allen Cato
 
       
 
      Name:  Allen Cato, MD, PhD
Title:    Chief Executive Officer

         
 
  Address:   4364 South Alston Avenue                    
 
            Durham, NC 27713
     
 
   
 
             

         
 
  Telephone No.:    
 
       
 
       
 
  Facsimile No.:    
 
       
 
       
 
  Email Address:    
 
       
 
       

         
 
  Number of Shares: 200,000    
 
       

              Aggregate Purchase Price: $200,000; the aggregate purchase shall
be delivered in the form of Investor’s cancellation of $200,000 of Company
indebtedness to Investor upon the parties’ execution and delivery of this
Agreement
 
       

Delivery Instructions (if different than above):
A copy of all communications pursuant to this Agreement and the Securities shall
be sent to:

             
c/o: Marshall Lambert
                     
 
            Address: Cato Research Ltd.    
 
           

 



--------------------------------------------------------------------------------



 



4364 South Alston Avenue

         
 
        Durham, NC 27713          
 
   
Telephone No.:
       
 
       
 
       
Facsimile No.:
       
 
       

 